Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: pg. 27, line 4 states "stitched capacitor" but should possibly read "switched capacitor".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It does not make sense that reading from the capacitor is done “at identical times different from each other”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amemiya (US 2013/0107671 A1).
Regarding claim 1, Amemiya discloses an apparatus comprising: a first delay circuit that delays an ultrasound signal [0005 a delay unit makes use of an RC circuit … including a resistor and a capacitor] in a first channel [0014  a delay unit lying within the reception circuit is provided for each of the channels of the ultrasound transducers; fig. 2 shows channels ch0 - chx each with delay units #14] using a plurality of capacitors [#142 A Group depicts a capacitor bank with four capacitors shown]; a second delay circuit that delays an ultrasound signal in a second channel using a plurality of capacitors [#144 B Group depicts a second capacitor bank with four capacitors shown]; and processing circuitry that makes a first write start position in which writing the ultrasound signal in the capacitor in the first delay circuit is started and a second write start position in which writing the ultrasound signal in the capacitor in the second delay circuit is started different from each other [abstract write switches configured to write an output current into the first and second capacitors of the two or more capacitors, and read switches configured to read the output written into the first and second capacitors].
Regarding claim 2, Amemiya also teaches the apparatus according to claim 1, wherein the processing circuitry makes the first write start position and the second write start position different from each other such that a phase difference between the ultrasound signal that is delayed by the first delay circuit and the ultrasound signal that is delayed by the second delay circuit is 180 degrees [0108 the delay unit 14 has been configured to be capable of setting the delay time of one cycle (360°), but may be configured to be able to set a delay time of a half cycle (0° to 180° or 90°-phase to 270°).].
Regarding claim 3, Amemiya also teaches the apparatus according to claim 1, wherein the processing circuitry makes the first write start position and the second write start position different from each other based on the number of capacitors contained in the first delay circuit or the second delay circuit [0012 indicates that 4n capacitor bank phases are made different as a function of n with 90° / n for example].
Regarding claim 5, Amemiya also teaches the apparatus according to claim 1, further comprising summing circuitry that generates a summing signal by summing the ultrasound signal that is delayed by the first delay circuit and the ultrasound signal that is delayed by the second delay circuit [0003 phased and added together…beam formed].
Regarding claim 6, Amemiya also teaches the apparatus according to claim 4, further comprising summing circuitry that generates a summing signal by summing (A) signal generated by summing the ultrasound signal that is delayed by the first delay circuit and the ultrasound signal that is delayed by the second delay circuit [fig. 3 shows differential amplifying unit taking input from A and B groups] and (B) signal generated by summing the ultrasound signal that is delayed by the third delay circuit and the ultrasound signal that is delayed by the fourth delay circuit [fig. 6 shows multiple sets of A and B groups].
Regarding claim 7, Amemiya also teaches the apparatus according to claim 1, wherein the first delay circuit periodically writes the ultrasound signal in the capacitor of the first delay circuit, and the second delay circuit periodically writes the ultrasound signal in the capacitor of the second delay circuit [0006 write switches which write an output current into the first and second capacitors of the two or more capacitors].
Regarding claim 8, Amemiya also teaches the apparatus according to any one of claim 7, wherein the first delay circuit (22b_1) periodically reads the ultrasound signal from the capacitor of the first delay circuit, and the second delay circuit (22b_2) periodically reads the ultrasound signal from the capacitor of the second delay circuit [0006 read switches which read the output current written into the first and second capacitors].
Regarding claim 9, Amemiya also teaches the apparatus according to claim 4, wherein the first delay circuit periodically writes the ultrasound signal in the capacitor of the first delay circuit, the second delay circuit periodically writes the ultrasound signal in the capacitor of the second delay circuit, the third delay circuit periodically writes the ultrasound signal in the capacitor of the third delay circuit, and the fourth delay circuit periodically writes the ultrasound signal in the capacitor of the fourth delay circuit [0006 two or more capacitors…write switches which write an output into the first and second capacitors of the two or more capacitors].
Regarding claim 10, Amemiya also teaches the apparatus according to claim 1, wherein the number of the capacitors that are used by the first delay circuit and the number of the capacitors that are used by the second delay circuit are equal to each other [Group A and Group B each have four capacitors].
Regarding claim 11, Amemiya also teaches the apparatus according to claim 1, wherein the apparatus is an ultrasound probe [abstract reception circuit disposed within an ultrasound probe].
Regarding claim 12, Amemiya also teaches the apparatus according to claim 1, wherein the apparatus is an ultrasound diagnostic apparatus [claim 14 cable which connects the ultrasound probe to an apparatus main body of an ultrasound image display apparatus].
Regarding claim 14, Amemiya also teaches the apparatus according to claim 1, wherein the processing circuitry makes the first write start position and the second write start position different from each other based on a delay of the first delay circuit and a delay of the second delay circuit [0108 the delay unit 14 has been configured to be capable of setting the delay time of one cycle (360°), but may be configured to be able to set a delay time of a half cycle (0° to 180° or 90°-phase to 270°).].
Regarding claim 15, Amemiya also teaches the apparatus according to claim 4, wherein the processing circuitry makes the first write start position, the second write start position, the third write start position, and the fourth write start position different from one another based on a delay of the first delay circuit, a delay of the second delay circuit, a delay of the third delay circuit, and a delay of the fourth delay circuit [fig. 2 shows at least four channels with four transducers and four #14 delay units; 0018 reception circuit is further equipped with a switch controller which varies a switching clock frequency of each of the read and write switches; 0093 output current is written only into a predetermined capacitor depending on a delay time].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645